t c summary opinion united_states tax_court jerry l lamb petitioner v commissioner of internal revenue respondent docket no 246-08s filed date jerry l lamb pro_se john r bampfield for respondent summary opinion ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to a deduction pursuant to sec_162 for alleged unreimbursed employee business_expenses on date the court filed its opinion t c summary opinion in this case decision was entered on date however on date respondent filed a notice of proceeding in bankruptcy notifying the court that petitioner had filed a petition with the u s bankruptcy court for the district of south carolina on date after the petition in this case was filed but prior to the time we filed our opinion and entered our decision pursuant to u s c sec_362 and by order dated date we withdrew the opinion vacated the decision and stayed the proceedings of this case on date respondent filed a status report informing the court that the bankruptcy court had granted petitioner a discharge on date thereby terminating the automatic_stay see u s c sec_362 continued court rules_of_practice and procedure on date we ordered petitioner to show cause on or before date why this court should not issue its opinion and enter decision in this case on date petitioner responded by requesting additional time because at the trial in he did not have legal counsel however the trial record in this case has been complete for over five years and we see no reason for further delay background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in anderson south carolina petitioner is a journeyman pipefitter welder he has been a member of pipefitters local union for more than years petitioner’s trade provides him with the opportunity to work for different companies during petitioner worked for only one company player co player and earned wages of dollar_figure player is located in downtown atlanta georgia approximately miles from petitioner’s residence player provided petitioner with a gas card and a service truck to commute to the job sites where he worked player also had a reimbursement policy to reimburse dollar for dollar for material rentals equipment etc with valid receipts under the reimbursement policy player also had a per_diem expense policy the per_diem expense policy provided reimbursement for an agreed to sum set by player and company to cover meals tips and or miscellaneous subsistence cost for those personnel working away from their home base home base includes a mile radius in order to avoid a long trip back and forth each day between petitioner’s residence and the job sites he was assigned to work at in and around atlanta petitioner paid his own expenses including vehicle expenses for driving between his residence and the job sites and meals_and_lodging expenses at job sites although most of petitioner’s work was in the atlanta area petitioner stated that it was by choice that he continued to reside in anderson petitioner testified that he never applied for reimbursement or for per_diem expenses because he did not think he was eligible petitioner timely filed his form_1040 u s individual_income_tax_return on schedule a itemized_deductions petitioner claimed dollar_figure as unreimbursed employee_expenses on date respondent issued to petitioner a notice_of_deficiency which disallowed petitioner’s deduction for his claimed unreimbursed employee_expenses petitioner timely filed a petition note that dollar_figure refers to the total unreimbursed employee_expenses claimed by petitioner petitioner claimed a deduction of dollar_figure for unreimbursed employee_expenses after factoring in the floor as required by sec_67 asserting his claimed unreimbursed employee_expenses were actual job expenses_incurred working for player co as a journeyman pipefitter welder at trial petitioner submitted evidence consisting of a handwritten summary of his claimed unreimbursed employee_expenses petitioner testified that the handwritten summary was made especially for trial from a log he had prepared in march of petitioner further testified that he no longer has the receipts that were used to construct the date log discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving he is entitled to the deductions claimed rule a 503_us_79 292_us_435 petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to the secretary with regard to any factual issue see also rule a sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a taxpayer may be in the trade_or_business of being an employee and as such may deduct business_expenses which no employer directs him to incur 91_tc_352 79_tc_1 sec_262 however prohibits deductions for personal living or family_expenses petitioner seeks to deduct as ordinary and necessary expenses the expenses that he incurred while traveling to and from his residence and the job sites and while staying at the job sites three conditions must be satisfied before a traveling expense deduction may be claimed under sec_162 the expense must be a reasonable and necessary traveling expense the expense must be incurred while away from home and the expense must be incurred in the pursuit of a trade_or_business see sec_162 see also 326_us_465 72_tc_190 aff’d 662_f2d_253 4th cir in order to be deductible the expenditure must satisfy all three conditions daly v commissioner t c pincite because petitioner’s expenditures fail to satisfy condition discussed infra we will not belabor conditions and petitioner contends that his tax_home is anderson south carolina and therefore the expenses_incurred in traveling from his residence to the atlanta area job sites are deductible under sec_162 petitioner claims to have driven big_number miles for work during despite the fact that player provided him with a service truck and a gas card in applying the standard mileage rate of cents per mile revproc_2003_76 sec_5 2003_2_cb_924 petitioner’s calculated vehicle expenses would be dollar_figure petitioner also claims to have expended dollar_figure for meals and dollar_figure for lodging in this court has consistently defined the word home in sec_162 to refer to the vicinity of a taxpayer’s principal place of employment and not the place where his personal_residence is located if different from the principal place of employment daly v commissioner t c pincite see also 67_tc_1 49_tc_557 this rule applies as long as the principal_place_of_business is indefinite as opposed to temporary kroll v commissioner t c pincite temporary employment has been defined as that which is foreseeably terminable or lasting for a relatively short fixed duration 482_f2d_417 5th cir whether a taxpayer’s employment is petitioner’s claimed unreimbursed employee_expenses at trial did not add up to the same amount claimed on his federal_income_tax return temporary or indefinite is determined by the facts and circumstances of each case 358_us_59 petitioner stated that when he began working for player he believed it would be a short job after petitioner completed the initial short job for player however he chose to continue working for player at other job sites it is not clear when petitioner began working for player but all of petitioner’s work in was with player petitioner accepted the job with player knowing that the company was in atlanta georgia the locations of the job sites where he worked in were in and around the atlanta area while we are aware that all of the jobs that petitioner worked on in were by themselves temporary we are convinced that petitioner’s employment with player became indefinite shortly after he began working for player and that petitioner was aware that player would assign him to job sites in the vicinity of atlanta on the basis of the entire record we conclude that petitioner made a personal decision to accept employment with player knowing that its office location and its job sites were a considerable distance away from his residence furthermore petitioner testified that it was a personal choice to continue to reside in anderson accordingly petitioner’s tax_home in was atlanta georgia there is nothing in the record to determine the length of the initial short job with player or when it began thus we conclude that petitioner has not established that he was away from home while working for player in and that the additional costs of travel as well as the costs of meals_and_lodging are personal and nondeductible see sec_262 alternatively respondent contends that petitioner has not adequately substantiated his traveling expenses as required by sec_274 and has not shown that his traveling expenses were not reimbursable by player sec_274 generally requires a taxpayer to substantiate each element of an expenditure by adequate_records or sufficient evidence corroborating his statements sec_1_274-5t temporary income_tax regs fed reg date taxpayers are required to maintain records sufficient to enable the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs sec_1_6001-1 income_tax regs further provides that the books_or_records required by this section shall be retained so long as the contents thereof may become material in the administration of any internal revenue law petitioner’s proffered substantiation consisted of a handwritten summary of his traveling expenses which he had prepared for trial petitioner claims that the information contained in the summary was compiled from his receipts petitioner has not however produced those receipts because as he stated i don’t have them anymore petitioner did not offer an explanation as to why he no longer has the receipts we find petitioner’s handwritten summary that was prepared for trial insufficient to meet the heightened substantiation requirements of sec_274 and the recordkeeping requirement of sec_6001 finally a trade_or_business expense deduction is not allowable to an employee to the extent that the employee is entitled to reimbursement from his employer for an expenditure related to his status as an employee lucas v commissioner t c pincite citing 274_f2d_25 7th cir aff’g tcmemo_1959_31 56_tc_936 aff’d without published opinion 456_f2d_1335 2d cir 40_tc_345 aff’d 326_f2d_760 2d cir 24_tc_21 player had a reimbursement policy which included a per_diem expense policy while we find it unlikely that most of petitioner’s traveling expenses would have been eligible for reimbursement under player’s per_diem expense policy petitioner has failed to establish that his traveling expenses were not reimbursable under player’s reimbursement policy to reflect the foregoing decision will be entered for respondent
